Citation Nr: 1028018	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
left shoulder AC degenerative joint disease with rear of the 
supraspinious tendon (hereinafter, "left shoulder disorder") 
prior to November 6, 2007.

2.  Entitlement to an initial rating in excess of 20 percent for 
left shoulder disorder on or after February 1, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 and August and October 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In February 2009, the Board remanded the issues of entitlement to 
an initial rating in excess of 20 percent for left shoulder 
disorder and entitlement to an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity for further 
development.  Pursuant to the remand, additional VA treatment 
records were associated with the claims file and in March 2009 he 
underwent a VA examination that addressed both claims.  The VA 
examination reports fully address the rating criteria and are 
adequate upon which to base a determination.  The Veteran did not 
identify any additional private treatment records or submit a 
release for VA to obtain any additional records.  Given the 
foregoing, the Board found that VA substantially complied with 
the February 2009 remand with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 

In June 2009, the Board denied the claims and remanded the issue 
of entitlement to service connection for a left leg disability.  
That claim was subsequently granted in an August 2009 rating 
decision.  Therefore, that issue is no longer in appellate 
status.

The Veteran appealed the portion of Board's June 2009 decision 
that denied the claims for increased ratings to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order dated 
in January 2010, the Court ordered that the joint motion for 
remand (Joint Motion) be granted and remanded the Board's 
decision for proceedings consistent with the Joint Motion filed 
in this case.  The Joint Motion stated that a remand was 
warranted because the Board did not provide an adequate statement 
of reasons and bases for its determinations.  In particular, the 
Joint Motion indicated that it was unclear whether the Board 
fully considered a March 2009 VA examination report when 
analyzing whether extraschedular evaluations were warranted.  The 
Board has addressed this matter in the decision below.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 6, 2007, service-connected left shoulder 
was not productive of limitation of motion of 25 degrees from the 
side.  

2.  On or after February 1, 2008, service-connected left shoulder 
was not productive of limitation of motion of 25 degrees from the 
side.  

3.  Radiculopathy of the left lower extremity was not productive 
of moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to November 6, 2007, the criteria for an initial rating 
in excess of 20 percent disabling for service-connected left 
shoulder disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5201 (2009).

2.  On or after February 1, 2008, the criteria for an initial 
rating in excess of 20 percent disabling for service-connected 
left shoulder disorder were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
disabling for service-connected radiculopathy of the left lower 
extremity were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic 
Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

Upon receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision vacating the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran specific."  
Similarly, "while a veteran's 'daily life' evidence might in 
some cases lead to evidence of impairment in earning capacity, 
the statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, "insofar 
as the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for his left shoulder and radiculopathy of the left 
lower extremity.  In this regard, once service connection is 
granted and an initial disability rating and effective date have 
been assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in February 
and August 2007 before service connection was granted in August 
and October 2007 was legally sufficient, VA's duty to notify in 
this case has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all available VA medical records and all relevant 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's claims for increased ratings.  A 
November 2005 response from the Social Security Administration 
(SSA) that was confirmed by the Veteran indicated that the 
Veteran's SSA records were destroyed.  The Veteran was also 
afforded VA examinations in June and September 2007 and March 
2009 in connection with his claims.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them SOCs and SSOCs, which informed them of 
the laws and regulations relevant to the increased rating claims.  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.

Additionally, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  Pursuant to the February 2009 remand, the RO 
provided the Veteran appropriate VA examinations in March 2009.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected left shoulder and left lower extremity radiculopathy 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  Further, the VA examination 
reports address the rating criteria and are adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


LAW AND ANALYSIS

Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

1.  Entitlement to an initial rating in excess of 20 percent for 
left shoulder AC degenerative joint disease with rear of the 
supraspinious tendon (hereinafter, "left shoulder disorder") 
prior to November 6, 2007.

2.  Entitlement to an initial rating in excess of 20 percent for 
left shoulder disorder on or after February 1, 2008.

The Veteran's service-connected left shoulder was initially rated 
as 20 percent disabling effective February 6, 2007, pursuant to 
diagnostic codes 5010-5201.  Following shoulder surgery, a 
temporary 100 percent rating was assigned from November 6, 2007, 
to February 1, 2008, pursuant to 38 C.F.R. § 4.30.  Thereafter, 
the 20 percent rating was continued effective February 1, 2008.  
Although the Veteran filed a June 2008 notice of disagreement 
(NOD) with the length of time assigned his convalescence period 
following his surgery and a September 2008 supplemental statement 
of the case (SSOC) addressed this matter, the Veteran did not 
perfect the issue.  Therefore, only the matter of the disability 
evaluation before and after the period of convalescence is 
currently before the Board.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69.  Only one hand shall be 
considered dominant.  VA examination results reflected that the 
Veteran is right handed, thus the minor rating percentages are 
for application.  

Under Diagnostic Code 5201, when limitation of motion of the arm 
is midway between the side and shoulder level, a 20 percent 
rating is assigned for the minor arm.  When limitation of motion 
of the arm is to 25 degrees from the side, then a 30 percent 
rating is assigned for the minor arm.  This is the maximum rating 
provided under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The standard ranges of motion of the shoulder are 180 degrees for 
forward elevation (flexion) and 180 degrees for abduction.  The 
standard range of motion for internal and external rotation is 90 
degrees.  38 C.F.R. § 4.71, Plate I.

As noted, the Veteran is service-connected for left shoulder AC 
degenerative joint disease with tear of the supraspinous tendon, 
which is rated under Diagnostic Code 5010.  Diagnostic Code 5010 
refers the rater to Diagnostic Code 5003.  Diagnostic Code 5003 
states that the severity of degenerative arthritis, established 
by X-ray findings, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected, which in this case would be Diagnostic 
Code 5201.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and a 20 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  The 
Veteran is already assigned a 20 percent disability evaluation, 
and involvement of 2 or more major joints is not shown by the 
competent medical evidence of record.  Moreover, a rating based 
on x-ray findings cannot be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 Note (1).  Therefore a higher rating is not warranted based 
on traumatic arthritis. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
service-connected left shoulder.  Range of motion limited to 25 
degrees from the side was not shown.  In this regard, during the 
June 2007 VA examination, there was well maintained strength of 
4/5 with pain with adduction and more pain over his AC joint with 
mild prominence and swelling in this area.  There was pain with 
abduction and external rotation too.  Abduction was to 90 degrees 
on active and passive range of motion with pain beginning at 80 
degrees and ending at 50 degrees.  There was no additional loss 
of range of motion on repetitive use.  Active and passive 
external rotation and internal rotation was 0 to 90 degrees with 
pain beginning at 70 degrees and ending at 50 degrees.  There 
were no recurrent shoulder dislocations or joint ankylosis.  

Following his surgery in November 2007, in February 2008, the 
Veteran was noted to have pain and decreased strength.  During 
his March 2009 VA examination, forward elevation was 0 to 135 
degrees with tenderness beginning at 90 degrees, abduction was 0 
to 135 degrees with tenderness beginning at 90 degrees, external 
rotation was 0 to 70 degrees with tenderness beginning at 60 
degrees, and internal rotation of 0 to 75 degrees with tenderness 
beginning at 65 degrees.  As such, motion limited to 25 degrees 
from the side has not been shown.  Thus, the evidence of record 
does not more nearly approximate the criteria for a higher 
initial evaluation for the left shoulder at any time during his 
appeal.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201; see Hart, 
21 Vet. App. 505.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left shoulder is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 20 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran has 
complained of pain, weakness, stiffness, popping, snapping, and 
difficulty sleeping, lifting, and carrying.  However, the effect 
of this symptomatology is contemplated in the currently assigned 
20 percent disability evaluation.  Importantly, during the March 
2009 VA examination, there was significant increase in pain with 
repetitive use but no additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss in range of 
motion.  Indeed, the Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the Veteran's service-connected left 
shoulder.

3.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity.

The Veteran's service-connected radiculopathy of the left lower 
extremity is currently evaluated under Diagnostic Code 8520, 
which pertains to paralysis of the sciatic nerve.  A 10 percent 
rating is assigned for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent rating is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is assigned 
for moderately severe incomplete paralysis.  A 60 percent rating 
is assigned for severe incomplete paralysis, with marked muscular 
atrophy.  An 80 percent rating is assigned for complete paralysis 
of the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

The general rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  However, the Board also notes 
that the words mild, moderate and severe are not defined in the 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial rating in excess of 10 
percent disabling for his service-connected left lower extremity 
radiculopathy.  His left lower extremity radiculopathy was not 
productive of moderate incomplete paralysis of the sciatic nerve.  
In this regard, during the September 2007 VA examination, the 
Veteran described daily intermittent pain, decreased sensation, 
numbness, and tingling that can affect the posterior aspect of 
the left thigh and medial aspect of the knee radiating down into 
the left lower leg.  He did not describe muscle weakness.  He 
reported being able to stand only ten to fifteen minutes and 
being able to ambulate up to one block and difficulty sleeping.  
The motor examination reflected muscle function of the left leg 
of 5/5 and sensory function of decreased sensation to light touch 
but normal position sense and pain.  There was no muscle atrophy 
present, no abnormal muscle tone or bulk, and no tremors, tics, 
or other abnormal movements.  

During the March 2009 VA examination, the Veteran reported that 
he could now only stand for five minutes and ambulate up to one 
block.  Both the Veteran's service-connected back disorder and 
left lower extremity radiculopathy were noted to result in 
deceased mobility and problems with lifting and carrying as well 
as pain.  However, the reported symptomatology is not 
commensurate with moderate incomplete paralysis.  In this regard, 
although the Veteran reported that he was worsening with regard 
to his back and radicular symptoms, he was only experiencing some 
persistent decreased sensation to the medial aspect of the left 
knee.  He also stated that he had flare-ups with increased 
activity, prolonged sitting, and changes in weather.  The 
examiner was also unable to elicit any further symptoms that 
would be a direct result of any radiculopathy symptoms, such as 
numbness, burning, tingling, or muscle weakness of the left lower 
extremity.  The motor examination found not associated focal 
motor or muscle deficits.  The sensory function test noted that 
there was decreased sensation to pain and light touch.  
Importantly, no muscle atrophy, abnormal muscle tone or bulk, 
tremors, tics, or abnormal movements were present.  Therefore, 
the evidence of record does not more nearly approximate the 
criteria for a higher initial evaluation.  38 C.F.R. §§ 4.7, 
4.124a Diagnostic Code 8520.  Additionally, as the record 
contains no evidence showing that the Veteran is entitled to a 
higher rating at any point during the instant appeal, no staged 
ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the 
Board finds that the current 10 percent evaluation is appropriate 
and that there is no basis for awarding a higher initial 
evaluation for the service-connected left lower extremity 
radiculopathy.  38 C.F.R. §§ 4.7, 4.124a Diagnostic Code 8520. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's left shoulder 
or left lower extremity radiculopathy are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the above rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  As 
detailed above, the Board has explained why the left shoulder 
does not meet the criteria for a higher rating even after 
considering the DeLuca criteria and why the radiculopathy of the 
left lower extremity does not more nearly approximate the 
criteria for a moderate rating.  Notably, the Veteran's range of 
motion findings were not anywhere near limited to 25 degrees from 
the side and the March 2007 VA examiner was also unable to elicit 
any further symptoms that would be a direct result of any 
radiculopathy symptoms in the left lower extremity.  Thus, the 
Board concludes that the rating criteria reasonably address the 
Veteran's service-connected disabilities and extra-schedular 
referral is not warranted.  38 C.F.R. § 321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Moreover, the Veteran has not contended that his service-
connected left shoulder and left lower extremity radiculopathy 
have caused frequent periods of hospitalization (outside of the 
left shoulder surgery for which he received a temporary total 
rating) or marked interference with his employment.  The evidence 
reflected that the Veteran retired in 1993 due to his back 
disability, which is not on appeal.  The Veteran's usual 
occupation was listed as farmer.  Turning specifically to the 
Joint Remand's assertion that the Board did not fully consider 
the March 2009 VA examination wherein it was noted that the 
Veteran's lumbar spine degenerative disc disease (DDD) with left 
lower extremity radiculopathy and left shoulder have 
"significant effects" on his occupational activities to include 
decreased mobility, problems with lifting and carrying, 
difficulty reaching, decreased strength, and pain, the Board 
concludes that this characterization does not equate to "marked 
interference" with his employment sufficient to warrant extra-
schedular evaluation.  The Board finds the description of the 
functional limitations of the Veteran's disabilities to be 
contemplated by the schedular rating and therefore the phrase 
"significant effects" on "occupation" does not represent 
disability not contemplated by the schedule or disability that is 
"extraschedular" or outside of the schedular criteria.  In this 
regard, as discussed above, the Board has already considered the 
Veteran's complaints of decreased mobility, problems with lifting 
and carrying, difficulty reaching, decreased strength, and pain 
when determining his symptomatology did not warrant higher 
ratings.  The ratings assigned already contemplate the degree of 
occupational impairment resulting from these disabilities.  
Accordingly, a referral for an extra-schedular rating is not 
warranted.  


ORDER

Entitlement to an initial rating in excess of 20 percent for left 
shoulder disorder prior to November 6, 2007, is denied.

Entitlement to an initial rating in excess of 20 percent for left 
shoulder disorder on or after February 1, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


